Case 8:19-cr-00200-TDC Document 14 Filed 03/25/19 Page 1of1

 

AQ91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURS)» 95 2019

 
 

 

for the
District of Maryland CLERK-US DIS IGT COURT
DISTRICT OF MARYLAND
United States of America ) bY

v. )
) Case No.
) 13-1789 JKST LED
) —__ RECEIVED

ERIC EOIN MARQUES )
)
Defendant(s) . AUG 0 8 2013
in AT GREENBELT
AMENDED CRIMINAL COMPLAINT

: - DISTRICT oF MARYLAND
i. I, the complainant in this case, state that the following is true to the best of my knowledge and belief, ai

 

 

On or about the date(s) of July 24, 2008 through July 29, 2013 in the county of Prince George's _ inthe
Southern . District of Maryland , the defendant(s) violated:
Code Section Offense Description _
18 U.S.C. §§ 2251(d)(1), (e) Conspiracy to Advertise Child Pornography
18 U.S.C. §§ 2252A(a)(2), (b)(1) Conspiracy to Distributé Child Pornography
18 U.S.C. §§ 2, 2251(d)(1) 7 Advertising Child Pornography
. }
ae . | heraby attest and cert! SIS) 43
18 U.S.C. §§ 2, 2252A(a)(2) Distribution of Child Pornography that tha foregoing document Ts afl, rue and cored
copy of the original on file in my office and in my
legal custody.
This criminal complaint is based on these facts: FELICIA C. CANNON -

CLERK, U.S. DISTRICT COURT wos
DISTRICT GF MARYLAND a

’ See attached affidavit. a se ;

‘wf Continued on the attached sheet.

 
   

Complainant's signature

SA Shanna G. Daniels, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 08/08/2013 Wise e-— Laan Co. oe
Judge's signature

City and state: Greenbelt, Maryland William Connelly, United States Magistrate Judge
; Priniéd name and title
